      Case: 1:18-cr-00708-CAB Doc #: 44 Filed: 07/29/19 1 of 2. PageID #: 339



                           IN THE LTNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 L|NITED STATES OF AMERICA,                              )   CASENO.: 1:18CR708
                                                         )
                Plaintiflf,                              )   JUDGE CI]RIS'IOPTIER A. BOYKO
                                                         )
                                                         )
                                                         )
 KENNETH TYSON,                                          )   SECOND MOTION FOR EXTENSION OF
                                                         )   TIME TO RESPOND TO DEFENDANT'S
                Defendant.                               )   MOTION IN OPPOSITION TO
                                                         )   GOVERNMENT'S RE UEST FOR RULE
                                                         )   17(C) SUBPOENAS

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attomey, and Chelsea S. Rice and Carmen E. Henderson, Assistant U.S.

Attomeys, and hereby submits an unopposed request for an extension to respond to Defendant

Kenneth Tyson's Motion in Opposition to the Govemment's Application for Production               of

Records Before Trial   -   Rule I 7(C) (R. 4l ).

       Trial in this case is currently scheduled for December 10, 2019. On June 18, 2019, the

United States filed an Application for Production ofRecords Before Trial         -   Rule 17(C) (R. 37),

and on July 1, 2019, Tyson filed the pending Motion in Opposition. The United States

respectfully requests a 30-day extension     -   until August 28, 2019 - to respond to Tyson's motion.

                                                             Respectfully submitted,

                                                             JUSTIN E. HERDMAN
                                                             United States Attomey

                                                    Bv       /s/ Chelsea S. Rice
                                                             Chelsea S. Rice (OH: 0076905)
                                                             Carmen E. Henderson (OH: 0089212)
                                                             Assistant United States Attomeys
                                                             United States Court House
                                                             801 West Superior Avenue, Suite 400
                                                             Cleveland, OH 441 l3
                                                             (216) 622-37s213967
                                                             (21 6) 522-83 55 (facsimile)
                                                             Chelsea. Rice@usdoj. gov
                                                             Carmen.Henderson@usdoj. gov
      Case: 1:18-cr-00708-CAB Doc #: 44 Filed: 07/29/19 2 of 2. PageID #: 340


                                    CERTIFICATE O F SERVICE

       I hereby certify that on this 29th day ofJuly 2019   a copy   of the foregoing document was

filed electronically. Notice ofthis filing will be sent to all parties by operation ofthe Court's

electronic filing system. All other parties will be served by regular U.S.   Mail.   Parties may

access this   filing through the Court's system.


                                                       isl Chelsea S. Rice
                                                       Chelsea S. Rice
                                                       Assistant U.S. Attomey




                                                   2
